DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTION/RESTRICTION 
Claims 1, 2, and 4-15 are directed to an allowable multilayer film. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Additionally, claim 14 which is directed towards a package comprising the allowable multilayer film is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 31 December 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.  
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative, Jason Link on 20 October 2021.
This application has been amended as follows:

	Please replace rejoined claim 15 with the following:

15. A method of manufacturing a multilayer film, the method comprising:
providing a film comprising at least 3 layers, A, B, and C, each layer having opposing facial surfaces and arranged in the order A/B/C, wherein Layer A comprises a high density polyethylene having a Mw,cc/Mn,cc of at least 6.0, a Mz,abs of at least 500,000 grams/mol as measured by triple detector GPC, and a density of 0.957 – 0.970 g/cm3, wherein the high density polyethylene comprises at least 90 percent by weight of Layer A; Layer B comprises a gas permeation layer, wherein a top facial surface of Layer B is in adhering contact with a bottom facial surface of Layer A, wherein the gas permeation layer comprises polyether block amide, poly(ethylene-vinyl acetate), a propylene-based olefin block copolymer, a polyolefin plastomer, a polyolefin elastomer, or combinations thereof; and layer C comprises a high density polyethylene having a Mw,cc/Mn,cc of at least 6.0, a Mz,abs of at least 500,000 grams/mol as measured by triple detector GPC, 3, wherein the high density polyethylene comprises at least 90 percent by weight of Layer C and wherein a top facial surface of Layer C is in adhering contact with a bottom facial surface of Layer B; 
cold stretching the film in the machine direction to a cold stretch percentage,                 
                    
                        
                            T
                            o
                            t
                            a
                            l
                             
                            L
                            e
                            n
                            g
                            t
                            h
                             
                            a
                            f
                            t
                            e
                            r
                             
                            C
                            o
                            l
                            d
                             
                            S
                            t
                            r
                            e
                            t
                            c
                            h
                            i
                            n
                            g
                            -
                            O
                            r
                            i
                            g
                            i
                            n
                            a
                            l
                             
                            F
                            i
                            l
                            m
                             
                            L
                            e
                            n
                            g
                            t
                            h
                        
                        
                            O
                            r
                            i
                            g
                            i
                            n
                            a
                            l
                             
                            F
                            i
                            l
                            m
                             
                            L
                            e
                            n
                            g
                            t
                            h
                        
                    
                     
                    ×
                    100
                    %
                    ,
                     
                
            , of from 25% to 150% at a temperature ranging from 10°C to 50°C; and
after the cold stretch, hot stretching the film in the machine direction to a hot stretch percentage,                 
                    
                        
                            T
                            o
                            t
                            a
                            l
                             
                            L
                            e
                            n
                            g
                            t
                            h
                             
                            a
                            f
                            t
                            e
                            r
                             
                            H
                            o
                            t
                             
                            S
                            t
                            r
                            e
                            t
                            c
                            h
                            i
                            n
                            g
                            -
                            T
                            o
                            t
                            a
                            l
                             
                            L
                            e
                            n
                            g
                            t
                            h
                             
                            a
                            f
                            t
                            e
                            r
                             
                            C
                            o
                            l
                            d
                             
                            S
                            t
                            r
                            e
                            t
                            c
                            h
                            i
                            n
                            g
                        
                        
                            O
                            r
                            i
                            g
                            i
                            n
                            a
                            l
                             
                            F
                            i
                            l
                            m
                             
                            L
                            e
                            n
                            g
                            t
                            h
                             
                        
                    
                    ×
                    100
                    %
                
            , of from 50% to 500% at a temperature ranging from 90°C to 110°C, 
wherein the film exhibits a normalized carbon dioxide transmission rate of at least 3000 cm3·mil/100 in2/day when measured according to ASTM F-2476 at 23 °C, 0% relative humidity, and 1 atm, and wherein the film exhibits a ratio of the carbon dioxide transmission rate to an oxygen transmission rate of at least 4.0, when the oxygen transmission rate is measured according to ASTM D3985 at 23 °C, 0% relative humidity, and 1 atm.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  Claims 1, 2, and 4-15 are allowed over the prior art.
The closest applied prior art of record is US 2015/0104627 to O’Donnell et al. taken in combination with US 2016/0325486 to McLeod et al. which teach the multilayer film described in paragraphs 14 through 29 of the non-final Office Action filed 1 June 2021.  The closest applied prior art of record is silent regarding the carbon dioxide and 2 and O2 permeation properties properties in a MD oriented film. It is the Examiner’s position that the none of the cited prior art references nor any other considered prior art would lead one of ordinary skill in the art to the conclusion that the specific selection of the claimed polyethylene Layers A and C would have produced a MD oriented film having the claimed carbon dioxide and oxygen gas barrier properties.  For these reasons the instantly claimed film is viewed to be novel and nonobvious over the applied prior art of record.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782